Winborne, J.
The evidence shown in the record on this appeal, taken in the light most favorable to the State, as is the rule in considering motions for judgment as of nonsuit in criminal prosecutions, G. S., 15-113, raises no more than a suspicion as to the guilt of the defendants in respect of the offenses with which they stand charged, G. S., 14-290, G. S., 14-291, and G. S., 14-291 (1), and in accordance with well settled principles is insufficient to support a verdict of guilty. S. v. Johnson, 199 N. C., 429, 154 S. E., 730; S. v. Goodman, 220 N. C., 250, 17 S. E. (2d), 8; S. v. Boyd, 223 N. C., 79, 25 S. E. (2d), 456; S. v. Murphy, ante, 115, and numerous other cases. There is no evidence of the operation of any variety of lottery. Nor is there evidence that defendants were operating or were agents for others in the operation of a lottery. Nor is there evidence that they were engaged in selling, or were the agents for others in the sale of lottery tickets. Nor is there evidence that the jack found in the car in which defendants were seated was used in the operation of a lottery, or that the envelopes and their contents were tickets so used. And the envelopes and their contents, and all the writing thereon, and the jack fail in themselves to bear indicia that they were used in the operation of any lottery. Moreover, the statements the defendant Howie made to the officers are too indefinite to provide the deficiency in the evidence.
*224Hence, there is error in the refusal of motions of defendants for judgments as in case of nonsuit, G. S., 15-173.
The judgment below is
Reversed.